Title: Editorial Note: The Article on the United States in the Encyclopédie Méthodique
From: 
To: 


    The Article on the United States in the Encyclopédie MéthodiqueEditorial Note
    On 25 Oct. 1786 William Short wrote to William Nelson: “You speak of the Encyclopedia. It will be a valuable work Sir in as much as all human science will be there brought together and arranged in a methodical manner. The different parts of the work are allotted to different persons to execute, and as it is impossible to find a sufficient number of learned men fit for and willing to engage in such a work, some of the parts must necessarily be illy executed. That which relates to the different States of America had been committed to a M. de Meunier who is a young man really of talents. He treats the political subjects in general of that work. What he had said under the head of the Etats Unis was as erroneous and as false as might be expected from a man who had made the Abbe Raynal his model, and his own lively imagination his guide. Fortunately he has candor, and after putting this article under Mr. Jefferson’s inspection, he readily struck out and altered the most flagrant errors. It remains at present as different from what he had written it, as to matters of fact, as virtue from vice, and as to reflexions it is changed from censure to eulogy. Still however this article is very imperfect, and frequently contains circumstances very improper for an article of the kind; this is however my opinion and may not be yours when you read it: but is it not a melancholy reflexion my dear Nelson, that writings of this sort, that books that we are taught to worship from our infancy, should be merely the works of hazard and uncertainty?” (PrC in DLC: Short Papers).

This, in brief and in words that reflected substantially the opinion of Jefferson, is the story of Jefferson’s effort to rectify errors and correct impressions in the article on the United States prepared by Jean Nicolas Démeunier for the second volume of the section called Economie Politique et Diplomatique of the Encyclopédie Méthodique. (For Jefferson’s comments and other relevant information on the six-months’ exchange between him and young Démeunier, see TJ to van Hogendorp, 25 Aug. 1786; to Adams, 27 Aug. 1786; to Ezra Stiles, 1 Sep. 1786; to Washington, 14 Nov. 1786; to Girardin, 28 Aug. 1814; see also La Rochefoucauld to TJ, 4 Jan. 1786; Démeunier to TJ, 6 and 21 Jan. and 9 Apr. 1786; Sowerby, No. 2950; Howard C. Rice, Jr., Le Cultivateur Américain, p. 32; Julia Post Mitchell, St. Jean de Crèvecoeur, p. 263–4; Malone, Jefferson, ii, 107–8.)
Jean Nicolas Démeunier, “Secrétaire particulier de Monsieur”;  (brother of Louis XVI), was thirty-five when La Rochefoucauld introduced him to the American minister. He had already published (1784) the first of the four volumes of his section of the Encyclopédie. Jefferson had wasted little time with such an author as Hilliard d’Auberteuil and others whose work he did not esteem, but Démeunier commanded his earnest attention not merely because of his connection with the Court and because La Rochefoucauld had recommended him, but also because his articles would be included in the Encyclopédie, a work which Jefferson had endeavored to acquire when it was first announced and which he had promoted among his friends in America. Nothing could be done about the articles on some of the separate states that had already appeared in Démeunier’s first volume—the Carolinas, Connecticut, New England, and America—but Jefferson labored assiduously to improve the article on the United States and the remaining articles on some of the separate states, especially that on Virginia.
Some of the amplifications and corrections made by Démeunier as a result of Jefferson’s criticisms are indicated in the notes to the present group of documents. Not all of the traces of this effective collaboration can be discerned, however, for no copy of any stage of Démeunier’s manuscript has been found and it is also evident that many of the suggestions and criticisms offered were made orally rather than in writing. For example, with respect to Jefferson’s remarks on the Virginia Revisal of the Laws (Document i, paragraph 1), Démeunier translated and incorporated almost all of these remarks and then added: “En 1776, l’assemblée générale chargea cinq commissaires de la revision des anciennes loix et de la rédaction des loix nouvelles; l’un de ces commissaires mourut bientôt après, un second refusa cet emploi, et l’âge d’un troisieme ne lui permit pas de se livrer à des méditations si pénibles. Les deux autres, M. Jefferson … et M. Whythe ont fait eux seuls cet immense travail. Ils l’ont présenté à l’assemblée de Virginie en 1779” (Encyclopédie Méthodique, section Economie Politique et Diplomatique, ii, article Etats-Unis, 400; hereafter in this group of documents cited as Economie, ii, 400). At this time Jefferson had just received a copy of the Report of the Committee of Revisors of 1784 containing the letter of Wythe and Jefferson of 18 June 1779 which set forth the fact that the work had officially been completed by the three remaining members  of the committee; an editorial note in the pamphlet also made the same statement (Vol. 2: 302, 312). He may or may not have shown the Report to Démeunier, but the latter’s remark about “l’âge d’un troisieme” could have come only from Jefferson himself and it evidently came orally since there is nothing corresponding to such information in Jefferson’s various notes and observations on Démeunier’s manuscript. Also, two years later Démeunier wrote gratefully: “Les excellentes notes que J’ai recueillies dans nos Conversations ont été souvent La réponse Verbale à Mille questions que vous m’avés permis de vous Faire” (Démeunier to TJ, 11 Feb. 1788).
There existed at least two stages of Démeunier’s manuscript before Jefferson wrote his Observations (Document iv) upon his return from London, and there may have been more. At the first interview, which Démeunier asked to be “un peu Long” since he had “beaucoup de choses à soumettre à votre examen,” he possibly had a rough draft of the article on the United States and he may have had similar drafts for one or more of the articles on the separate states. It is very likely, for example, that he would have had the article on Kentucky at this first meeting, for that article was based largely on Filson’s Histoire de Kentucke which had been translated at Crèvecoeur’s suggestion and a copy of which Crèvecoeur sent to La Rochefoucauld on 14 Nov. 1785 (Rice, Le Cultivateur Americain, p. 32).
The article on the United States at this stage may have consisted of the earlier sections, which were either documentary in character (e.g., texts of the Declaration of Independence and the Articles of Confederation) or were drawn largely from the writings of Abbé Raynal. But another interview and two sets of written queries after Jan. 21 (Documents i and ii) produced Démeunier’s promise to correct and expand the article on the United States, to transcribe the result, and to submit it to Jefferson (Document iii). On 9 Apr., while Jefferson was in London, Démeunier fulfilled this promise by forwarding the manuscript. In his comments on the fifth volume of John Marshall’s Life of Washington, Jefferson stated that Démeunier “called on me with the article … ‘Etats Unis’ which he had prepared ready for the press, and begged I would revise it, and make any notes on it which I should think necessary towards rendering it correct” (DLC: TJ Papers, 233: 41765). This has led to the assumption that what Démeunier submitted to Jefferson was a proof of the article on the United States and not a manuscript (Malone, Jefferson, ii, 107–8). But here, of course, Jefferson was writing almost thirty years after the event and was addressing himself to another point. The pagination and other circumstances show that what Jefferson examined and returned to Démeunier on 22 June 1786 was a manuscript and not a set of proofs.
Indeed, Jefferson’s examination of the second stage of the article was so thoroughgoing that it is not unreasonable to suppose that a third manuscript emerged before the article was set in type. However, it is more probable that Démeunier merely altered the text when necessary and occasionally inserted in it such passages as Jefferson’s comments on the Society of the Cincinnati and on finance, even at times retaining his own matter when it was in conflict with Jefferson’s. There were at  least 323 pages in Démeunier’s manuscript when Jefferson last examined it. Since the separately-printed article embraced only 89 pages (though in double-column quarto) after Jefferson’s extensive interpolations had been added, it may be assumed that in preparing this manuscript for Jefferson’s inspection Démeunier had followed the customary practice of leaving half of each page blank for the recording of comments and corrections. This would have made it easier to send the corrected manuscript to the printer. Yet, if this is what actually happened, Démeunier himself must have set down the corrections, for Jefferson’s Observations were written as a separate manuscript, of which he retained a press copy.
The manuscript of Jefferson’s Observations also went through several stages. Some of the matter repeated what he had given Démeunier earlier in response to the two sets of queries, and all of it was evidently written first in a rough draft and a fair copy of the major part of it then prepared for Démeunier. This manuscript has never been printed in full; it was finished and sent to Démeunier on Thursday, 22 June. The following Sunday the two men had a further consultation about the article, and on 26 June Jefferson forwarded additional materials to Démeunier (Document v). The fulsome compliments in Démeunier’s reply (Document vi) could scarcely have embarrassed Jefferson as much as the actual statements in the published article. In speaking of the Virginia constitution in Section IV, Démeunier named Jefferson as one of the citizens of Virginia “les plus respectables par ses emplois, par son patriotisme, par ses lumières, et par son zèle”; again, in the article on Virginia, he described him as “l’un des citoyens les plus éclairés de la république de Virginie” (Economie, ii, 367; iii, 636). “He has paid me for my trouble, in the true coin of his country,” Jefferson wrote to Adams, “most unmerciful compliment.”
But what disturbed him much more was the fact that Démeunier, contrary to Jefferson’s expectations, had dispatched the manuscript to the printer without giving Jefferson an opportunity to see it again “after he had corrected it.” For this reason, wrote Jefferson in acute disappointment, “He has still left in a great deal of the Abbé Raynal, that is to say a great deal of falsehood, and he has stated other things on bad information” (TJ to Adams, 27 Aug. 1786). Démeunier may have felt, with some justice, that the American minister’s embarrassing thoroughness was in danger of turning the official author’s name into a mere pseudonym for one who had been asked only to advise and criticize but who threatened to become the real author.
If so, Jefferson labored with characteristic zeal rather to promote his country’s name than his own authorship. Nothing could emphasize this more precisely—or more ironically—than the most important aspect of Jefferson’s collaboration, that part of his Observations pertaining to the Society of the Cincinnati. Although he was, as he candidly explained to Démeunier, “one who was an enemy to the institution from the first moment of it’s conception,” Jefferson nevertheless set forth for the Encyclopédie what is probably the best apology for the origins of the Society of the Cincinnati ever written. An unwilling champion of that institution, he was obliged in the course of his apology to depart from  strict historical accuracy and to attribute to the founders motives that he believed were nonexistent or at most secondary among the causes leading to the establishment of the Society. This document is one of the most striking examples to be found in the entire mass of Jefferson’s papers of his ability to argue and defend a position in which he did not believe. His motive in doing so may be found in Démeunier’s original comment on the Cincinnati, which, Jefferson later declared, “was an unjust and incorrect Philippic against General Washington and the American officers in general. I wrote a substitute for it, which he adopted, but still retaining considerable of his own matter and interspersing it in various parts” (notes on Vol. v, Marshall’s Life of Washington; DLC: TJ Papers, 233: 41764–5).
The article on American public finance was also a valuable part of Jefferson’s contribution. “De Meunier had prepared a poor article on that head,” he explained to Girardin, “and sent it to me for correction before it was printed. I found it necessary to write the Article entire. He retained his own, but added mine. You will readily distinguish the ideas of a stranger from those of one who had had a part in the transactions. I wrote it when everything was fresh in my mind and when I was fully master of the subject” (TJ to Girardin, 28 Aug. 1814). The fact that Jefferson remembered this so clearly almost three decades after the event is evidence enough of his disappointment that Démeunier had retained so much of “the ideas of a stranger.”
      In his notes on the fifth volume of Marshall’s Life of Washington, Jefferson wrote that he had furnished Démeunier with “most of the matter of his 5th. 6th. 8th. 9th. and 10th sections of the article ‘Etats Unis.’” In a more contemporaneous letter he went even further and specifically disavowed responsibility “for the whole of the article”; he then added: “The two first sections are taken chiefly from the Abbé Raynal, and they are therefore wrong exactly in the same proportion. The other sections are generally right. Even in them however there is here and there an error” (TJ to van Hogendorp, 25 Aug. 1786). Insofar as Jefferson’s statements imply that he had nothing to do with the earlier sections, they are misleading. In both the first section (political history of the colonies up to the Revolution) and the second (causes of the Revolution), Démeunier drew heavily upon Abbé Raynal’s Histoire Philosophique et Politique des Deux Indes, and these were the parts to which Jefferson objected most. Nevertheless, as is evident from Jefferson’s Observations, he commented upon the entire manuscript, his first note having reference to page 8 and the last to page 323. The manner in which Démeunier employed Jefferson’s comments on these earlier sections may not have been wholly pleasing, but the fact remains that Jefferson made observations upon them and Démeunier incorporated these observations in his text. An example of how this was done occurs in reference to Jefferson’s first comment (see Document iv, note 1). Referring to Raynal as “un écrivain célèbre,” Démeunier quoted him as follows on the elements of population forming the British colonies in America:
“L’Amerique angloise … se remplissoit de trois sortes d’habitans. Les hommes libres formoient la première classe, et c’étoit la plus nombreuse.  Une seconde classe des colons fut autrefois composée de maifaiteurs, que la métropole condamnoit à être transportés en Amérique, et qui devoient un service forcé de sept ou de quatorze ans aux planteurs qui les achetoient des tribunaux de justice. On se dégoûta un peu tard, il est vrai, de ces hommes corrumpus et toujours prêts à commettre de nouveaux crimes.” At this point Démeunier broke into Raynal’s observations and inserted, in indirect quotation, a literal and complete translation of Jefferson’s entire comment on the malefactors that had been sent to America. He then resumed the quotation from Raynal and gave at length Raynal’s account of the system of indentured servants. In this account, Raynal referred to “cette espèce d’esclavage” and, after a general description, concluded with these observations: “L’Amérique forme des recrues pour la culture, comme les princes pour la guerre, avec les mêmes artifices, mais un but moins honnête et peut-être plus inhumain: car qui sait le rapport de ceux qui meurent et de ceux qui survivent à leurs espérances?” This and other strictures, commented Démeunier, were regarded by enlightened and humane citizens of America only as exaggerations and ill-founded reproaches. He then introduced an accurate translation of the whole of Jefferson’s commentary on the system of indentured servants, including some inaccuracies that were probably as glaring as Raynal’s—for example, the statement that it was only in Europe that “these people are deceived by those who carry them over” and that “it is only in Europe that this deception is heard of.”
This example may serve to show the manner in which Démeunier employed Jefferson’s observations. He used all but a minute fraction of the extensive matter that Jefferson supplied; his translations were exact and literal so far as possible; and he interspersed this matter at various points in the article on the United States and occasionally in those on the separate states. He usually retained the quotations and other materials from Raynal, Crèvecoeur, Mably, Turgot, Richard Price, and others. Even Jefferson’s minor corrections of phraseologv were utilized by Démeunier, as when he altered “plongés dans la mer” to “plongés dans l’eau.” He employed Jefferson’s materials fully and translated them faithfully even when an occasional championing of republicanism involved criticism of absolutism. Thus Démeunier rendered Jefferson’s eloquent passage about the energy of republican government—a passage prophetic of another observation in the First Inaugural: “On a dit que le gouvernement fédéral des Etats-Unis et le gouvernement particulier des diverses provinces manquent d’énergie, qu’il leur est difficile de contenir les individus et les états: le fait est vrai, et c’est un inconvénient. Mais l’énergie des gouvernemens absolus vient d’une force armée, et de la bayonette toujours placée sur la poitrine de chaque citoyen. La tranquillité qui en résulte, ressemble beaucoup à la tranquillité du tombeau, et il faut avouer qu’une pareille énergie a aussi ses inconvéniens. Les Etats-Unis pèsent les inconvéniens des deux côtés, et ils aiment mieux se soumettre à ceux du premier. Si on compare les délits que les citoyens d’Amérique peuvent commettre impunément, avec les délits que commet le souverain dans les autres pays, on trouvera que ceux-ci sont en plus grand nombre, plus facheux et plus accablans pour la dignité de l’homme …” (Economie, ii, 376).
There is no doubt that Démeunier valued Jefferson’s expert assistance. But he was himself a scholar of some accomplishment, he was particularly versed in political theory, and he had prepared himself for this article by consulting the standard works on America as well as other individuals (Crèvecoeur, for example). At their consultation on Sunday, 25 June, Démeunier may very well have led Jefferson to believe that he would again revise the manuscript and once more submit the result to Jefferson’s scrutiny. But it is quite understandable why he did not do so. First, Jefferson objected to some of Démeunier’s own views, particularly those on finance. Second, the Encyclopédie was a learned work, not a vehicle for propaganda—and Jefferson’s comments on indentured servitude, on finance, on the Society of the Cincinnati, and on other American affairs proved conclusively that he wished to put the most favorable aspect on every subject treated, even to the point of urging the elimination of observations by Démeunier that might “alarm the states and damp their dispositions to strengthen the hands of Congress.” It was Jefferson’s duty as minister, as it was his consistent belief and effort, to uphold the dignity of America and to strengthen the union; but it was also Démeunier’s duty as one of the responsible editors of the principal work of learning then in progress to see that his materials were comprehensive, reliable, and free from undue bias. He paid Jefferson’s materials the compliment of utilizing them almost wholly and of presenting them largely in indirect quotation—a fact which led to later unpleasantness because of Mazzei’s remarks (see Démeunier to TJ, 11 Feb. 1788; TJ to Démeunier, 15 Feb. 1788)—but with each revision of his manuscript the materials offered had grown in volume. This suggests a final reason why Démeunier sent his manuscript directly to press without submitting it again to Jefferson: there must have been limitations of space, time, and proportion that had to be observed. What Démeunier had already included from the American minister had caused the article on the United States to go to disproportionate length. For example, in the printed volumes under Démeunier’s editorship, the article on France ran to only forty pages, nine of which were occupied with the text of the 1786 commercial treaty with England; the article on England embraced fifty pages; that on Spain, twenty-eight; that on Russia, forty-six; and that on Prussia, twenty. The United States, youngest of the powers and smallest in population and military resources, received by contrast a total of eighty-nine pages. This, of course, was in addition to the separate articles on each of the thirteen states. Of the latter, by far the longest was that on Virginia, the materials of which were drawn almost wholly from Notes on Virginia and from conversations with Jefferson; its length was greater than that accorded France and equal to that given Russia—or forty-six pages.
Some of this disproportionate emphasis may have been a result of the widespread public interest existing in Europe in everything pertaining to America, but there is no room for doubt that the length of the contributions made by Jefferson—considering only those that can be identified and measured—was a chief cause of the expansion. It is evident, too, that Jefferson had persuaded Démeunier to expand the  article on the United States beyond what he had originally planned (see Document iii).
These facts, though helping to explain why Démeunier did not again submit his manuscript to Jefferson, did not lessen the latter’s disappointment. Mazzei was at this time at work on his Recherches sur les Etats Unis and Jefferson may have communicated to him, as he did to others, something of his feeling of regret that Démeunier had not eliminated all traces of Raynal from his article. It is certain that he lent to Mazzei the press copy of the matter that he had sent to Démeunier, for Mazzei numbered the pages of the press copies of Documents i, ii, iv, and v in a single sequence extending from 1 to 72 (see notes to these documents; possibly other materials such as calculations and notes were included in Mazzei’s sequence of numbered pages: see note 30, Document iv). This is not the place to consider Mazzei’s use of this material, but his numbered sequence of pages is of significance in relation to a possible major alteration that Démeunier may have made at Jefferson’s suggestion. In DLC: TJ Papers, 22: 3737–48 there is a press copy of a series of twelve unnumbered pages beginning at the point indicated in note 3 and concluding at the point indicated in note 23 of Document iv; these pages are an integral part of Jefferson’s Observations, but have in the course of time become misplaced—they should occupy pages 3121–32 in TJ Papers—and have not been published in any previous edition (see Ford, iv, 160–1, where the omission occurs). They pertain to pages 49 to 90 of Démeunier’s manuscript and they embrace Jefferson’s criticisms of statements that were drawn, for the most part, from Abbé Raynal and Hilliard d’Auberteuil. The fact that these pages contained no new materials, but consisted primarily of corrections of statements by these two authors, is sufficient to explain why they were not submitted to Mazzei and were not, therefore, included in Mazzei’s sequence of numbering. But it is to be noted also that these twelve unnumbered pages pertain entirely to comments on individual states from New Hampshire to Georgia—including some (the Carolinas, Connecticut, New England) that had been treated in Démeunier’s first volume published in 1784. There is in Démeunier’s published article, at the end of the first section, the following: “Nous indiquons à l’article particulier de chacun des Etats-Unis la position dans laquelle se trouvoient les colonies de l’Amérique septentrionale, au moment où la plupart d’entr’elles ont déclaré leur indépendance. Nous nous contenterons de dire ici que toutes les colonies de l’Amérique angloise n’avoient pas la même forme de gouvernement …” (Economie, ii, 349; the particular paragraphs following this quotation were in the manuscript originally, for Jefferson offered correction of one or two words in the first of them (at the places indicated by note 2, Document iv—“Pa. 18 … P. 19.”).
An obvious inference to be drawn from these facts is that this section originally contained a general view of the thirteen separate states in respect to commerce, population, boundaries, and other customary topics as well as governments. If so—and it would be difficult if not impossible to explain Jefferson’s comments on pages 49 to 90 of Démeunier’s manuscript on any other ground—then it is apparent that, for some reason, Démeunier restricted this section merely to a summary comment  of the diversity of government among the thirteen states, and separated the remaining matter in it from the article on the United States, perhaps to reintroduce it under the separate headings of the individual states (see Document iv, notes 10, 12, and 14 for examples of Jefferson’s corrections of this section of Démeunier’s manuscript which are to be found in the published volumes under separate states and not in the article on the United States). It is easy to conjecture how such a decision could have been reached. The materials that Jefferson had recently received on Virginia alone would have indicated the desirability of such a course. Jefferson himself may have suggested it. The extended account of Virginia, which is in large measure a summary of Notes on Virginia, is one indication that he may have been responsible. That state received almost as much space in Economie as Massachusetts, New York, and Pennsylvania combined. (It is to be noted that a good part of Jefferson’s Virginia materials was included in the article on the United States; these materials embraced the account of the Revisal of the Laws and also the full text of the Act for Establishing Religious Freedom, which Démeunier inserted there as an example of “la tolérance la plus illimitée qu’on ait vu dans aucune contrée de la terre,” Economie, iv, 641).
While the conclusion is conjectural, it nevertheless seems highly probable that such a major alteration did take place in the manuscript; that it may have been agreed upon during the discussions on 25 June; and that Jefferson himself may have suggested it. If so, this single act made him responsible for one of the greatest of all the increases in space that he stimulated in the articles pertaining to America in the Encyclopédie. It would also go further in explaining why, after that date, Démeunier did not resubmit his manuscript for inspection.
After this meeting and the exchange on Monday, 26 June, Jefferson and Démeunier evidently did not communicate again until, in mid-August, the separately-printed Essai sur les États-Unis Par M. Démeunier, Secrétaire ordinaire de Monsieur, frère du Roi, & censeur royal came from the press (Sowerby, No. 2950).
